 F.M. CHARLTON CO., INC.F.M. Charlton Co., Inc. and Richard MatrulloPaper Products and Miscellaneous Chauffeurs, Ware-housemen and Helpers Local 27, affiliated with In-ternatioral Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Rich-ard Matrullo. Cases 2-CA-14828 and 2-CB-6658November 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELIOAND TRUESDALEOn August 2, 1978, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the RespondentEmployer filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the fulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policN nor tooverrule an Administrative Law Judge's resolutions with resepit lo credibih-iy unless the clear preponderance of all of the relevant evidence consincesthat the resolutions are incorrect. Srandard Dr, W4oall Products, Inr, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 19511 We hasve carefullyexamined the record and find no basis for reversing his finding,DECISIONMAX ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was heard before me inNew York, New York, on September 19, 20, 21, and 23,1977, upon a consolidated complaint filed by the GeneralCounsel of the National Labor Relations Board and an-swers interposed thereto by F. M. Charlton Co., Inc.,herein called the Respondent Charlton or Charlton, andPaper Products and Miscellaneous Chauffeurs, Ware-housemen and Helpers Local 27, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called RespondentUnion or Union. At issue is whether Charlton and theUnion violated Section 8(a)(4) and (b)(l)(A) of the Na-tional Labor Relations Act, as amended, respectively, bycertain conduct to be detailed hereinafter.' Briefs havebeen received from the General Counsel and Charltonwhich have been duly considered.Upon the entire record made in this proceeding, includ-ing my observation of the witnesses as they testified on thestand, I hereby make the following:FINDINGS OF FACTI THE BUSINESS OF RESPONDENT CHARI.TONAt all times material herein, Respondent Charlton hasmaintained an office and place of business in the City andState of New York, where it is engaged in the business ofbinding paperback books, pamphlets, and other printedmatter, and of performing related services. During the sa-lient period, Charlton purchased and caused to be trans-ported and delivered to its place of business, goods andmaterials valued in excess of $50,000 of which goods andmaterials valued in excess of $50,000 were transported anddelivered to its place of business in interstate commercedirectly from States of the United States other than theState of New York. The complaint alleges, the answer ad-mits, and I find that Charlton is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11 THE LABOR ORG;ANIZAIION INVOLVEDIt is undisputed and I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.III THE ALI E(;I,) UNFAIR LABOR PRACTICESThe complaint alleges that Respondent Charlton vio-lated Section 8(a)(4) of the Act when, on March 11, 1977,2it discharged Richard Matrullo because he had filedcharges and gave testimony under the Act against Charl-ton. The complaint further alleges that Respondent Unionviolated Section 8(b I )(A) of the statute on March 24, andon various other dates during the months of March andApril, by failing and refusing to process Matrullo's griev-ance arising out of his discharge pursuant to the terms of acollective-bargaining agreement in existence between theparties. Both Charlton and the Union deny' the commissionof any labor practices banned by the controlling legisla-tion.Chariton is engaged in the business of assembling, bind-ing, packing, and delivering books and related materials toThe conrsolidated complaint, which issued on May' 27, 1977. is basedupon a charge filed in C ase 2 CA 14828 on April 11, 1977. and served onApril 12. 1977, and a charge filed in Case 2 C(B 66S8 on April 6. 1977, andsersed on April 7, 1977tnless oiherguise indicalred all dates herein fall In 1977.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers, after receiving the printed raw materials fromthose enterprises. To accomplish this task, Charlton retainsapproximately 150 bindery employees who are collectivelyrepresented under contract with Graphic Arts Internation-al Union Local 119B, New York, herein called Local 119B.At all material times, Charlton also employed two truck-drivers and two platform men who were represented forbargaining purposes by the Union, and whose duties con-sisted of loading and unloading Charlton's product andmaking deliveries and pickups to its customers. It is undis-puted and I find that William Zippilli, who held the officeof shop steward for the Union, and Richard Matrullo, wereclassified as truckdrivers, and Tony Maggio and JerryUrso were designated as the platform men. In order ofseniority, Matrullo was the most junior employee.Richard Matrullo, the Charging Party, who had joinedthe Union in 1970, was first employed by Charlton as atemporary truckdriver in June 1975, and became a regulardriver in July 1976. His duties consisted of driving a truckto deliver bound articles to Charlton's customers and topick up printed materials from the customers for binding inCharlton's plant. Under existing company procedures,drivers who would normally be furloughed temporarily forlack of work were permitted to bid for platform duties ifavailable based upon their overall seniority status in theunit of truckdrivers and platform men.On or about October 29, 1976, Matrullo learned that hewould be placed in layoff status the following week. Thatafternoon, he approached Joseph Cilibrasi, Charlton'spresident, and informed the latter that, due to his lesserseniority as a truckdriver, he anticipated being laid off thefollowing Monday. In their conversation, Matrullo re-marked that he understood that platform work would beavailable commencing on Monday because Charltonwould be handling the New York Times' newspaper sec-tions, and he laid a claim to the work. When Cilibrasi re-plied that the newspaper work would not be performeduntil later in the week, the discussion ended. On November1, 1976, Matrullo again met with Cilibrasi and sought plat-form assignments for that evening. Cilibrasi reiterated thathe had no need for Matrullo's services, whereupon Matrul-lo, despite his junior seniority status, retorted, "Look, ifyou're going to use anyone other than me, I'm going toclaim the day's pay."On November 5, 1976, Matrullo visited the Union's of-fices where he reported to Robert Crapanazano, theUnion's secretary-treasurer, that he had been denied plat-form work on November I and 2 at the Charlton dock andthat he desired to register a grievance claim for paymentfor those days pursuant to an arbitration clause containedin the contract between Charlton and the Union. Crapana-zano telephoned Cilibrasi and conveyed Matrullo's com-plaint about his denial of pay to Charlton's president.When the dialogue terminated, Crapanazano told Matrullohe had ironed out the problem with Cilibrasi and thathenceforth Matrullo would be eligible to perform avail-able platform work. However, Matrullo persisted in press-ing his demand for payment, at which juncture RobertCrapanazano instructed the former to present the matter toPatrick Crapanazano, a union business agent who handledthe shop, for possible arbitration.On November 12, Matrullo returned to the union head-quarters and met with Patrick Crapanazano. Matrullo oncemore insisted upon the payment of 2 days' wages, and thebusiness agent advised him to forget about the matter.However, Patrick agreed to pursue the grievance with Cili-brasi and Matrullo returned to work. On November 13,1976, Charlton's bookkeeper proffered Matrullo a checkfor I days' pay. Upon receiving the draft and observing theamount, Matrullo returned it to the bookkeeper with thecomment that "When you make out the proper amount, I'llpick it up." Shortly thereafter, Cilibrasi emerged from hisoffice and informed Matrullo that the latter was not enti-tled to any remuneration because Tony Maggio, conceded-ly a more senior employee, had made a prior claim for thework which lasted for but I day and was thus deserving ofthe time. Upon receiving this rebuff, Mattrullo immedi-ately called Patrick Crapanazano and related the contentsof his conversation with Cilibrasi. Patrick instructed Ma-trullo to summon Cilibrasi to the telephone and, after theirdiscussion of the matter, Patrick reported that only 1 days'pay was involved and that Maggio was entitled to it on thebasis of seniority. Matrullo contended that Cilibrasi was inerror, but Patrick rejected this contention. Still unsatisfied,Matrullo enlisted the aid of Shop Steward William Zippilli,and together they called upon Patrick Crapanazano. Atthis session, which took place on November 15 or 16, 1976,Matrullo offered to prove that 2 days' pay was involved,but Patrick counselled Matrullo to forget about the matterbecause it could not be successfully arbitrated, and he as-sured the employee that "In the future, call me up. I'll beright there on the spot."Events abided until December 17, 1976, when Matrullowas laid off from work with Charlton. Matrullo testifiedthat, following his layoff, he attempted to contact BusinessAgent Patrick Crapanazano "to put me back on my jobbecause the shop steward, William Zippilli, I had met himabout two weeks after my layoff ton December 17, 1976]and he told me, 'We're busy as hell. He's [Cilibrasi] usingoutside trucks to do your work and you should go to theUnion.' " According to Matrullo's direct testimony, Zippil-li volunteered that Cilibrasi was refusing to recall Matrullobecause he had filed a grievance with the Union concern-ing the 2 days' pay in November 1976, and Matrulloopined that "I figure that was the reason he was prolongingthe layoff." However, on cross-examination, Matrullo wasquestioned as to how Zippilli received this intelligence.Matrullo then confessed that "whether he [Zippillil wastold or not, he didn't say it. Might have been his personalobservation. It might have been that someone told it tohim. I don't know for sure."Following his layoff on December 17, 1976, Matrullosought the assistance of the New York City Human RightsCommission, the American Civil Liberties Union, variousCongressmen, New York assemblymen and district lead-ers, other city and state agencies, and the President of theUnited States, to effect his recall.3Failing to receive anyIt is uncontroverted and I find that none ot these individuals, organiza-tions, or agencies ever contacted Respondent Chariton regarding Matrullo'scomplaints, and only the New York Cit,, Bureau of Labor Services got intouch with Respondent Union in April as a result of his search for assis-tance.518 F.M. CHARLTON CO., INC.affirmative action from these sources, and convinced thathis layoff had been triggered by his earlier insistence uponpayment of the 2 days' wages, Matrullo filed charges onFebruary I with the Board's Regional Office in Case 2-CA-14690 alleging that Charlton had laid him off on De-cember 17, 1976, "because of his union and protected con-certed activities and has refused to recall him since thatdate," all in violation of Section 8(aX3) of the Act. Matrul-lo also filed charges on the same date against the Union inCase 2-CB-6541 in which he alleged that the Union hadoffended the provisions of Section 8(bX)(IXA) of the statuteby its failure "to process the grievance of Richard Matrullorelating to his layoff because of arbitrary, invidious, andunlawful considerations." After a careful investigation ofthe charge against Charlton, the Acting Regional Directorfor the Region mailed a letter to Matrullo on February 23,in which he announced that:The evidence does not tend to establish that [Charl-ton] violated the National Labor Relations Act as al-leged by you. The evidence establishes that you werelaid off because of a decline in business operations,and not because of your activities on behalf of Local27, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, nor forany other reason proscribed by said Act. Further, theevidence does not tend to establish that the Companyviolated the Act in any other manner encompassed byyour charge. I therefore am refusing to issue a com-plaint in this matter.On the same date, the Acting Regional Director dispatchedanother letter to Matrullo in which he recounted that thecompanion charges against the Union had also been foundto be lacking in merit and would therefore be dismissed.Pursuant to the Board's Rules and Regulations, Matrulloappealed the dismissal of his charges to the office of theGeneral Counsel of the Board in Washington, D.C. By le:-ter dated March 22, that office advised the appeallant that:Your appeal from the Regional Director's refusal toissue complaints in the [cases filed against Charltonand the Union] has been duly considered.The appeal is denied substantially for the reasons setforth in the Regional Director's letters of February 23,1977.Meanwhile, Matrullo had obtained employment withanother enterprise. The record discloses and I find that, inmid-February, Paul Reyes, Charlton's shipping clerk,learned that William Zippilli, the senior truckdriver at theplant, would be absent from work that day due to an ill-ness. Upon receiving this information, Reyes telephonedMatrullo's home to ascertain the latter's availability. Reyesspoke to Matrullo's wife who informed him that her hus-band was working for another firm. Reyes told Mrs. Ma-trullo that, in view of her husband's unavailability, Charl-ton would be obligated to contact the Union for areplacement. Thereupon, Reyes placed a call to that labororganization and a driver named Joe Williams was referredto Charlton to fill the absent Zippili's slot. On February 21I,Matrullo passed by Charlton's dock and noticed that Wil-liams was toiling as a truckdriver along with platformmanTony Maggio. Matrullo approached Maggio and inquiredinto the reason for this happenstance. When Maggio wasunable to account for Williams' presence, Maggio soughtout an official of Charlton named Max Zoline. Zoline re-ported that a second truck would be utilized indefinitelyand that Williams was scheduled to perform the drivingduties. Matrullo protested this assignment, in consequenceof which Zoline suggested that Matrullo check with theUnion.On February 22, Matrullo revisited the plant and spokewith Shop Steward William Zippilli regarding the contin-ued employment of Williams. According to Matrullo's tes-timony, Zippilli agreed that the former was entitled to thework, and told Matrullo that he would cause a work stop-page the following day in the event Charlton refused toassign the second truck to Matrullo and displace Williams.Later that day, Matrullo spoke to Union Business AgentFrank Garcia. At the inception of their conversation, Ma-trullo told Garcia that "there's another man over here. Hecome in to fill in one day and they decided to keep him onindefinitely. I was supposed to be called back before him."Garcia replied, "You wasn't around last week when theycalled you for one day. You didn't cover the job. This man[Joe Williams}-so, first come, first served." When Matrul-lo complained that he was entitled to the work, Garciafinally consented to call the Union Hall and speak to Sec-retary-Treasurer Robert Crapanazano about the matter.Sometime later, Garcia telephoned Matrullo at home andrelated that he had obtained the approval of John Newton,Charlton's plant manager, and Robert Crapanazano forMatrullo to report for work the next morning, February 23.Following Garcia's call, Matrullo testified that the shippingclerk, Paul Reyes, placed a call to Matrullo to inform thelatter that Reyes had gotten a message from the Unionapprising him that Matrullo was to return to work on Feb-ruary 23, and Reyes informed Matrullo that "it's only oneor two days' work." Matrullo replied that, "Whatever it is,I'll be in." Hence, on the very day on which the the Board'sRegional Office dismissed the charges which Matrullo filedagainst Charlton and the Union, Charlton, at the Union'sbehest, unconditionally recalled him to duty.Despite Reyes' alleged prediction that Matrullo's re-newed tour of duty would last only a few days, Matrullonevertheless continued in his job as a truckdriver uninter-ruptedly until March I 11. It is Matrullo's testimony that,around the end of February while he was working on thedock, Reyes approached and stated that "I just spoke toJoe Cilibrasi and he's been asking me how you're doingand I told him you're doing a good job." Reyes then addedthat "I think Joe's picking on you for some reason. I don'tknow why. He's always looking to get something on you." 4Matrullo further testified that, on the morning of MarchII, he approached Reyes in the shipping room and told4During his examination by the General Counsel, Reyes was shown asworn affidavit which he gave to a Board agent dunng the investigation ofthe instant cases. In that sworn statement REyes avvered that, after Matrul-lo was recalled to work on February 23, "Richie worked okay I had nocomplaints about his work."519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipping clerk Reyes, "Paul, I just called my house. Some-thing came up. I'm going to have to take two weeks off."According to Matrullo, he did not go into detail regardinghis impending absence, and Reyes responded, "Okay, Ri-chie, but you call the union and make sure you get a manto cover and ask for Joe Williams. They like the way heworks. He's been here before." Matrullo immediately tele-phoned the union hall and spoke to the office secretary. Inthe ensuring conversation, Matrullo asked her whether JoeWilliams was available for work at Charlton because "I'mgoing to need a man to take my place for two weeks," andreceived an affirmative response. Matrullo then informedReves that the Union had confirmed Williams' availability.A short while later, Reyes came to Matrullo and comment-ed that "I just spoke to Joe Cilibrasi. I told him about thetwo weeks you got to take off. Says, it's all right, but youcall a few days ahead of time so we could give the otherman notice, the man that's going to replace you." Immedi-ately thereafter, Matrullo received his delivery orders andcommenced his run. At the conclusion of his direct exami-nation on this score, Matrullo asserted that he did not quithis job on March 1 I.On cross-examination, Matrullo repeated that he did notgive Reyes any reason for his intended leave of absenceand that Reyes failed to ask for one. Initially, Matrullosteadfastly denied that Reyes advised the former that theshipping clerk had no authority to grant time off to Ma-trullo, or that Reyes had told Matrullo that Reyes wouldfirst have to check with Charlton's President Cilibrasi be-fore permission could be granted. While Matrullo insistedthat Reyes "gave me permission on the spot," he thenadded that "Then, later on, he said Joe [Cilibrasi] also ap-proved it." Matrullo further confessed that, whenever hehad sought a change in his terms and conditions of em-ployment at the plant, he uniformally broached the matterto William Zippilli, the Union's shop steward and chapelchairman, who instructed Matrullo to seek those changesdirectly from Cilibrasi, and that Zippili was not on duty atthe plant on March II when Matrullo sought permission toleave that day.Continuing the narrative, Matrullo testified that, onMarch 24, he telephoned Paul Reyes at the plant to notifyhim that Matrullo planned to return to work on Monday,March 28. Reyes replied, "Don't bother coming back."When Matrullo inquired whether Charlton was utilizingonly one truck, Reyes stated that "we don't need you.We're keeping the other man," and advised Matrullo tocontact his Union. Following this conversation, Matrulloplaced a call to the Union and spoke to Joe Mingo, anotherbusiness agent, and reported the problem to him. BecausePatrick Crapanazano was in charge of servicing the unionmembers at the Charlton plant, Mingo advised Matrullo toget in touch with Patrick. On March 24 and 25, Matrullotelephoned the Union in quest fo Patrick Crapanazano, buton each occasion the office secretary stated that Patrickwas not at the union hall. On March 28, Matrullo tele-phoned Business Agent Frank Garcia at union headquar-ters and reiterated the story he unfolded to Mingo thatMatrullo had notified Respondent of his plan to return towork on March 28, but had been told by Reyes that therewas no work for him and that Joe Williams had taken hisplace. Garcia informed Matrullo that the former wouldleave a message for Patrick Crapanazano detailingMatrullo's complaint because "[h]e [Patrick Crapanazano]handles that shop." During the remainder of the month ofMarch, Matrullo attempted to contact Patrick at the unionhall without success. According to Matrullo, he was neverinformed by the Union that Crapanazano was absent dueto illness at this time.Matrullo further testified that, on April 5 or 6, after fail-ing to reach Patrick Crapanazano in an effort to return towork at Charlton, he called Charlton's President Cilibrasi.At the outset of their conversation, Matrullo asked, "Joe,I'd like to know what's going on," and Cilibrasi replied,"You quit." Matrullo retorted, "What do you mean byquit? I didn't quit. I had a leave of absence. It was ap-proved by you and Paul." Cilibrasi responded that "I don'tknow anything about it. All I know is Paul told me youquit." In his testimony, Matrullo denied that he becameverbally abusive to Cilibrasi during their discussion or thathe had threatened to obtain a lawyer and sue him.On April 6, Matrullo proceeded to the Board's RegionalOffice and filed charges against the Union in Case 2-CR-6658 alleging that "Since on or about March 24, 1977, [theUnion] failed to represent Richard Matrullo in his griev-ance relating to his reinstatement after a leave of absence,for arbitrary and invidious reasons," in violation of Section8(b)(1)(A) of the Act. On April 11, Matrullo also filedcharges against Charlton in Case 2-CA-14828. In thesecharges, he alleged that "Since on or about February 17,1977, [Charlton] has discriminated against [Matrullo] byreplacing him on recall and on recall list with another per-son newly employed, and, after subsequently employingMatrullo, and authorizing a 2-week leave of absence, firinghim, all because of his demanding enforcement of the col-lective bargaining agreement and filing a charge orcharges, in or about November 1976, with the Board,against the employer and Local 27, IBT," and that Charl-ton thereby violated Section 8(a)(3) and (4) of the Act.5After a careful review of the entire record made in thisproceeding, I am not convinced that the General Counselhas sustained his burden of proof by a preponderance ofthe evidence taken as a whole that either Charlton or theUnion had offended the provisions of Section 8(aX4) or(b)(l)(A) of the Act in their dealings with Matrullo.To support his legal stance, the General Counsel main-tains that Charlton knowingly granted Matrullo permissionto absent himself from work for a 2-week peiod on March11 and, on March 24, refused to restore Matrullo to itsemployment rolls, in order to punish him for having filedcharges against it with the Board on February 1. Takingaim at the Union, the General Counsel argues that theUnion's refusal to pressure Charlton, pursuant to its con-tractual grievance procedures with Charlton, to recall Ma-trullo on and after March 24 violated its statutory dutyeffectively to represent him.As heretofore chronicled, Matrullo testimonially claimedthat, on March II, he received permission "on the spot"In his complaint, the General Counsel abandoned any contention thatCharlton's conduct with regard to Matrullo was violative of Sec. 8(aX3) ofthe statute.520 F.M. CHARLTON CO., INC.from Shipping Clerk Reyes to take a 2-week leave of ab-sence, and that Cilibrasi approved the absence later thatday. In this connection, the General Counsel sought to por-tray Reyes as a statutory supervisor whose deeds andwords were binding upon Charlton. While I do not deemReyes' supervisory status as critical to a decision herein.the record discloses and I find that, pursuant to the provi-sions of a collective-bargaining agreement between Re-spondent and Local 119B covering the bindery employees,Charlton was obligated to maintain a shipping clerk at theplant and Reyes, who was covered by the contract andbelonged to Local 119B, was appointed to that classifica-tion by his union. It is undisputed and I find that all sched-ules and routings of truckdrivers are prepared by eitherPresident Joseph Cilibrasi or Plant Superintendent JohnNewton, and are transmitted to Reyes for execution. Reyeshas no authority to hire, discharge, or discipline truckdriv-ers or platform men and, whenever a new driver is neededor a currently employed driver must be furloughed, thesedecisions are made by either Cilibrasi or Newton, andReyes merely acts as a conduit to siphon this informationto the Union as required under the labor compact betweenthat labor organization and Charlton. Indeed, Reyes' rateof pay as established under the Local 119B contract is con-siderably less than that paid either to the other supervisorsand foremen employed by the company, or to the truck-drivers and platform men whom he allegedly supervises.Upon the record as a whole, 1 am perauaded that Reyeswas not a supervisor within the contemplation of Section2(1 1) of :he Act at the times material herein.Reyes testified that, toward the end of February whileJoe Williams was working as a truckdriver as a replace-ment for William Zippilli, Matrullo came to the plant andclaimed the work. Matrullo thereupon called the Union.Following Matrullo's call, Union Business Agent FrankGarcia telephoned the plant. Because of Cilibrasi's ab-sence, Reyes and Plant Superintendent Newton engaged ina conference call with Garcia during which the Union rep-resentative requested that Charlton lay off Williams andrecall Matrullo. With Newton listening, Reyes told Garciathat "Joe Cilibrasi is not here and I can't do this withouthis permission." According to Reyes, "The union guy [Gar-cia] got real mad at me and said you got to do this and I'mgoing to be there at 7:00 a.m. and you ain't going to moveone truck." At this juncture, Newton acquiesced inGarcia's demand and instructed Reyes to replace Williamswith Matrullo. Reyes informed Williams of the decision,and contacted Matrullo to report that the latter shouldshow up for work on February 23.Reyes further testified that, on March Il 1, Matrullo ap-proached him and said, "'Paul, something come up. I gotto go out of town for couple weeks.' I say, 'I can't give youno permission. You got to talk to Mr. Cilibrasi or the unionbecause we are very busy and I need truck driver.' And atthat time he no go to see Mr. Cilibrasi. He call the union,talk to somebody there. I don't know who it was. And Itold him, 'Now, you are on the phone, tell the union if it'sokay I call Joe Williams because I got his telephone num-ber.' And Richie come back; he told me, 'Paul it's okay,you can call Williams.' " At the conclusion of the conversa-tion, Reyes instructed Matrullo to call him at the plant in afew days before his contemplated return because Reyeshad to check to see if work was available for Matrullo.Charlton's president, Joseph Cilibrasi, testimonially re-ported that, on the afternoon of March 11, Paul Reyesentered his office and related that Matrullo "says he hasgot to go out of town. He is going to be out a couple ofweeks." Reyes added that he told Matrullo that he had noauthority to grant any time off and advised Matrullo tocontact Cilibrasi or the Union. According to Cilibrasi,Charlton was experiencing a surge in business activitiesand the company was in dire need of a truckdriver. Inconsequence thereof, Cilibrasi instructed Reyes to be sureand contact the Union to replace Matrullo. Cilibrasi's testi-mony is undenied and I find that Matrullo never soughtthe former's permission to absent himself from work onMarch I 1. After Reyes supplied Cilibrasi with informationconcerning Matrullo's intended absence, Cilibrasi toldReyes that "As far as I am concerned, he [Matrullol quit."In explaining his reason for reaching this conclusion, Cili-brasi noted that, pursuant to the terms of the collectivebargaining agreement between Charlton and the Union, noprovision is made for leaves of absence other than for va-cations or when employees are elected to union office, anda perusual of that contract substantiates Cilibrasi's expla-nation. Moreover, Cilibrasi testified without contradictionand I find that, under established contractual procedures,when an employee covered by the contract leaves his jobfor reasons other than those specified in the compact, heforfeits his seniority with Charlton and "would be next inline after whoever was working" in his place.Following his conversation with Reyes, Cilibrasi dis-patched the following letter to Union Business Agent Pat-rick Crapanazano on March I I:I was informed today by my Shipping Clerk thatRichard Matrullo will be leaving our employ volun-tarily for an indefinite period of time. His reasons forleaving are for some personal business that he has totake care of out of town for a couple of weeks. Sincehe has filed a complaint with the N.L.R.B. [an appar-ent reference to the charges which Matrullo filed onFebruary I and which were dismissed on February23], we want to be sure that you are aware that this isvoluntary on his part and as a matter of fact, withoutany advance notice, leaving us short at a busy time.As far as we are concerned, he has quit his job. Asyou are aware we have called you for another man. Ihope this clarifies our position in this matter.For a man who was laid off for two months, itseems strange for him to leave after coming back towork for only two weeks.On some date after the dispatch of this letter, Cilibrasi hadoccasion to speak with Union Business Agent Patrick Cra-panazano. In the course of their discussion, Cilibrasibroached the topic of Matrullo's departure and comment-ed, "could you believe that, after all this that he [Matrullo]finally gets back to work and he leaves." Crapanazanocould not account for this conduct, and informed Cilibrasito refer Matrullo to Crapanazano in the event he returned.Regarding the events which transpired on March 24,Paul Reyes testified that he received a telephone call on521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat date from Matrullo who stated that he desired to re-turn to work. Reyes replied that there was no work avail-able because Charlton already had two truckdrivers on itsemployment rolls. At the conclusion of the conversation,Reyes advised Matrullo to get in touch with either Cilibrasior the Union. Matrullo made no effort to contact Cilibrasiuntil April 5 or 6. It is Cilibrasi's testimony that, on orabout these dates, he received a call from Matrullo to in-quire about the latter's job status. Cilibrasi told Matrulloto, "Go down to the Union and straighten it out. Straight-en what your seniority is." Matrullo then exclaimed that,"I'm not going down to the Union. I'm going to get a law-yer. You're a fucking punk. You're no damn good. I'mgoing to get you and you're a punk." Angered by thesethreats and obscenities, Cilibrasi unsuccessfully attemptedto reach Patrick Crapanazano at the union hall. Under thedate of April 11, Cilibrasi mailed a letter to Patrick Crapa-nazano in which he recited that:Last week I received a phone call from Richard Ma-trullo asking to return to work. As you are aware, heleft our employ voluntarily in March for personal rea-sons and we replaced him with another man fromyour local. When he called me he was abusive in lan-guage, threatening me personnally, used foul languageand was insulting, to say the least.We at Charlton have always had good relations without staff, but this man is impossible to understand orwork with.Previously, he left of his own accord, now due to hisbehavior, I do not want him back in any capacity. Isuggest that you please speak to this man for his owngood and, at least be civil in his conversation withfuture employers.Patrick Crapanazano testified that, shortly after March11, he received a call from Joseph Cilibrasi who reportedthat Matrullo had left the job without permission and thatCilibrasi had considered this absence as a voluntary quit. Afew days later, Crapanazano obtained Cilibrasi's letter con-cerning the matter. According to Crapanazano, he immedi-ately telephoned Matrullo at the latter's home to inquireinto the situation but no one responded. Crapanazano fur-ther testified that he had been away from his office be-tween March 22 and early April due to an illness. How-ever, during that period, his secretary relayed severaltelephonic messages to him from Matrullo which he at-tempted to return but that, on the occasion when he calledMatrullo's home, there was no answer. According to thebusiness agent, he never was directly requested by Matrul-lo to process a grievance growing out of Charlton's failureto recall Matrullo on or after March 24.Based upon the foregoing, I find that, in early November1976, Matrullo claimed payment for 2 days' of platformwork and that his claim was denied both by Charlton andthe Union on the ground that Matrollo was not contractu-ally entitled to the wages due to his lack of unit seniority.On December 17, 1976, Matrullo was laid off by Charlton,in consequence of which he filed charges with the Board.In those charges, he alleged that Charlton violated Section8(aX3) of the Act by laying him off because of his insis-tence upon the earlier payment of wages for the platformwork which he claimed. He further alleged that the Unionviolated Section 8(bX)( 1I)(A) of the Statute by failing to pro-cess his grievance bottomed on his layoff. On February 23,these charges were rejected by the Board's Regional Officeas unfounded. On the same day, Matrullo was recalled towork by Charlton through the efforts of his Union, and hecontinued to perform his usual truck driving duties untilMarch 11. I find that, on the later date, Matrullo informedShipping Clerk Reyes that he had decided to take 2 weeksoff from work. I do not credit Matrullo's testimony that hehad obtained both Reyes' and Cilibrasi's permission to ab-sent himself from his duties, not only because Matrullofailed to impress me with either his candor or his trustwor-thiness when he spoke from the witness stand, but alsobecause his testimony on this score itself was internallyinconsistent. Thus, Matrullo initially proclaimed that hehad received "on the spot" permission from Reyes to takea leave of absence on March II. He then admitted thatReyes subsequently returned to inform him that Cilibrasihad approved the leave, a surprising admission in light ofMatrullo's attempt testimonially to portray Reyes as a stat-utory supervisor whose judgments were binding upon Pres-ident Cilibrasi. Moreover, Matrullo further confessed thatit was standard operating procedure for him to obtainCilibrasi's approval whenever changes in any working con-ditions were sought, and that such requests were normallychannelled through William Zippilli, the Union's shopsteward, rather than Reyes. In short, I find that Matrullowas not authorized to absent himself from work on MarchII.I further find that, when Cilibrasi learned from Reyes onMarch II that Matrullo had announced that he would takea 2-week leave of absence without Cilibrasi's official sanc-tion, Cilibrasi could reasonably conclude, as he did, thatMatrullo had voluntarily abandoned his employment withCharlton. I am fortified in this conclusion by the undisput-ed testimony of Cilibrasi that, under the terms of the ex-isting contract between Charlton and the Union, no provi-sion was made for leaves of absence other than forvacations or for the conduct of union business, and that aunit employee who took leave which was not officially ap-proved thereby forfeited his seniority and "would be nextin line after whoever was working" in his stead. I find that,following his receipt of the intelligence that Matrullo hadleft the job, Cilibrasi wrote a letter to Patrick Crapanazanoin which the former expressed his astonishment thatMatrullo would have voluntarily quit his job after theUnion and Charlton had restored him to work on Febru-ary 23, and Cilibrasi backed this correspondence up with atelephone call to Crapanazano in which he expressed thesame sentiments. After this conversation, Crapanazano in-structed Cilibrasi to contact him in the event that Matrulloever sought to return to work.On March 24, Matrullo telephoned Reyes to relate thathe intended to return to work on March 28, and Reyesadvised Matrullo that the latter's job had been filled duringhis absence and that no position was available for him. Ifind that Matrullo next contacted Cilibrasi on April 5 or 6about his employment status and the latter referred Ma-trullo to the Union to ascertain his seniority ranking. I findthat, after receiving this response from Cilibrasi, Matrullo522 F.M. CHARLTON CO., INC.proceeded to heap obscene abuse upon Cilibrasi andthreatened to sue and destroy his former employer. I alsofind that, between March 24 and early April, Matrullo at-tempted to reach Union Business Agent Patrick Crapana-zano on several occasions to resolve the problem createdby his unauthorized absence from work, but was unsuc-cessful in these ventures because Crapanazano was awayfrom his office due to an illness and because Matrullo wasnot at home when the business agent returned his calls.6In sum, I am persuaded and find that Respondent Charl-ton refused to return Matrullo to his position as a truck-driver at the plant on March 24, not because he had filedcharges against it under the Act on February 1, but solelybecause he had voluntarily quit his employment and there-6 In his attempt to establish that the Union had unlawfully refused toprocess Matrullo's grevance on and after March 24. the General Counseldrew upon the testimony of Saul Kuper. an administrative assistant in theBureau of Labor Services for the City of New York. whom Matrullo hadvisited in early April to file a complaint against the Union. A few days later.Kuper spoke to Patrick Crapanazano about the matter and learned that theUnion could not obtain immediate reinstatement for Matrullo because ofthe strictures of the prevailing collective-bargaining agreement between theUnion and Charlton. During the conversation. Crapanazano stated that hecould not fathom the reason for Matrullo's having sought Kuper's assis-tance inasmuch as he did and could avail himself of the services of theBoard. In his testimony, Kuper sought to show that Crapanazano had failedto process Matrullo's grievance regarding his loss of employment on March24 because the truckdriver had filed charges with the Board against theUnion on February I. After fencing with his questioners. Kuper finallyconfessed that Crapanazano never told Kuper in their conversation that theUnion's failure to act on Matrullo's behalf was caused by the filing of theantecedent charges.by lost his employment seniority under the terms of thecontrolling collective-bargaining agreement to his replace-ment. Accordingly, I conclude that Charlton did not of-fend the provisions of Section 8(aX4) of the Act by dis-charging him on March I I.I am also convinced and find that Respondent has notbeen shown to have arbitrarily, invidiously, or unlawfullyrefused to press any grievance which Matrullo might haveharbored against Charlton arising out of its failure to rein-state him on March 24. As I have heretofore found, Ma-trullo had forfeited his contractual right to job retention byembarking upon an unauthorized leave of absence, and Iam satisfied that the Union's refusal to act on his behalfwas prompted solely by its reasonable belief that the pro-cessing of Matrullo's asserted grievance would have beenfutile. I therefore conclude that Respondent did not violateSection 8(bX)(I)(A) of the Act by refusing effectively to rep-resent Matrullo.Accordingly, I shall order that the complaint be dis-missed in its entirety.ORDER7IT 15 HEREBY ORDERED that the complaint herein be, and ithereby is, dismissed in its entirety.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.523